          Case 1:19-cv-01215-VSB Document 116 Filed 04/22/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
SPRINT SPECTRUM L.P., et al.,                             :                             4/22/2019
                                                          :
                                        Plaintiffs,       :
                                                          :              19-CV-1215 (VSB)
                      -against-                           :
                                                          :                    ORDER
AT&T MOBILITY LLC,                                        :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On April 22, 2019, the parties appeared for a status conference, during which they

notified me that they had reached settlement in principle. Accordingly, it is hereby:

        ORDERED that all deadlines and conferences in this matter—except for the deadline for

Plaintiffs to submit redacted papers, (see Doc. 111)—are adjourned sine die.

        IT IS FURTHER ORDERED that the parties shall submit a stipulation of voluntary

dismissal no later than April 24, 2019. If the parties are not prepared to submit a stipulation on

that day, they shall submit a joint letter of no more than two (2) pages providing an update as to

the status of their discussions.

SO ORDERED.

Dated: April 22, 2019
       New York, New York

                                                              ______________________
                                                              Vernon S. Broderick
                                                              United States District Judge
